Citation Nr: 1715781	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to January 2000, from January 2002 to October 2002, and from March 2005 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in September 2015.  In September 2016, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to the issue of entitlement to service connection for a lower back disability.

The Board's September 2015 decision also denied service connection for hearing loss.  Pursuant to the Joint Motion for Partial Vacatur and Remand (JMR), the Veteran did not appeal the denial (VBMS, 9/28/16, p. 47).  

In September 2015, the Board also remanded the issues of entitlement to service connection for a rash on the bilateral arms and painful joints (unspecified).  

In September 2016, the Board granted service connection for the rash to the bilateral arms and denied service connection for painful joints.  These determinations have not been appealed; and they are not before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR noted that the September 2014 VA medical opinion, cited by the Board in its decision, was based on an inaccurate factual premise.  Specifically, the parties to the JMR noted that although the Veteran's name and other personally identifiable information (PII) is contained in the footnote of the report, the body of the report contains the name, PII, and medical history of a different Veteran with the same last name.  

The Board notes that VBMS contains two VA examination reports (both with a receipt date of 9/17/14, and both completed by the same VA examiner (Dr. L.C.)).  Although the report listed in VBMS as "VA examination" is correct, the report identified as "C&P Exam" does indeed contain a different Veteran's name and different social security number.  

In light of the fact that one of the medical opinions was based on an inaccurate factual premise, and in accordance with the findings in the JMR, the Board finds that a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's back disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is otherwise related to service, to include as due to the back pain he experienced in October 1997.  

A December 1985 chest x-ray noted scoliosis upon enlistment into service.  The examiner should render an additional opinion addressing: (a) whether any disability clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of the scoliosis). 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

			
						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







